Mathews, J.
delivered the opinion of the court. The plaintiffs and appellants claim a right of pre-emption to a tract of land described in the petition, under the land laws of the United States, which accord such a right to settlers of a certain description to the extent of one quarter section, as laid off by the regulations of the government of the United States. The plaintiffs and defendant are vendors of different persons, claiming the benefit of such preemption.
The vendor of the defendant, having complied with certain requisites of the laws cited, obtained a certificate from the register of the land office to that effect. The plaintiffs and appellants complain that this was done, in contravention of their rights and claim the interference of this court, so far as to decree that the land thus acquired by the defendant shall enure to their benefit; or to order a conveyance to them.
Whether this court would interfere to enforce the inchoate rights of settlers on the domain of the U. States and to determine on the preference which is *720to be given to one or the other of two individuals, contending for a right of pre-emption, while the contest remains between the original settlers, is unnecessary to determine. The defendant is an innocent purchaser, without notice of the claim of the plaintiffs, and ought not to be disturbed in his property and possession on so vague, and uncertain a title.
Baldwin for the plaintiffs, Wilson for the defendant.
It is therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.